Third District Court of Appeal
                               State of Florida

                          Opinion filed June 1, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1650
                      Lower Tribunal No. 17-8022 CC
                           ________________


                            Andres Galindo,
                                  Appellant,

                                     vs.

            The Ivy Condominium Association, Inc.,
                                  Appellee.


     An Appeal from the County Court for Miami-Dade County, Luis
Perez-Medina, Judge.

      Michael Bendell, P.A., and Michael S. Bendell (Boca Raton), for
appellant.

     Vernis & Bowling of Miami, P.A., and Evelyn Greenstone Kammet
and Miguel Espinosa, for appellee.


Before HENDON, GORDO, and BOKOR, JJ.

     PER CURIAM.

     Affirmed.